ORDER
George Vaporean (“Husband”) appeals from the judgment entered in the,dissolution -.action filed by Gloria Vaporean (“Wife”). Husband claims the trial court erred in (1) characterizing all of Husband’s pension as marital property and dividing it before setting aside the nonmarital portion, (2) finding, that neither party offered evidence of the value of the nonmarital portion of the pension, (3) valuing the pension based on Wife’s expert’s testimony, (4) denying Husband’s request for maintenance and (5) denying Husband’s request for attorney fees.
We have reviewed the briefs of the parties and the record on appeal and find Husband’s claims of error to be without merit, and we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b). ‘